DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with attorney Elaine Spector on 6/4/2021 and in an email communication on 6/8/2021.

The application has been amended as follows below, with strikeouts and bold underlined terms being the Examiner’s amendment. Applicant’s claim amendments submitted in the filing on 5/20/2021 in response to the Non-Final Office Action is entered. The Examiner’s amendment is modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendment as the final version of the claims.




Claim 1
A device, comprising:
one or more processor, and one or more memories, communicatively coupled to the one or more processors and having processor-executable instructions stored therein, which when executed by the one or more processors, cause the one or more processors, to:
receive issue resolution information associated with a cognitive model, the issue resolution information including an item of issue resolution information that describes an issue and a resolution corresponding to the issue; 
identify a plurality of domain hierarchies associated with one or more domains that may be related to the issue resolution information, wherein the one or more domains include a category or field of knowledge to which the issue corresponds, and
wherein the plurality of domain hierarchies are associated with different issue resolution information; 
automatically assign, without user intervention, the item of issue resolution information to a particular domain hierarchy of the plurality of domain hierarchies;	
determine a confidence score indicating a degree of confidence associated with assigning the item of issue resolution information to the particular domain hierarchy;
provide, to a first user, an interface to review or modify the particular domain hierarchy,
the first user being an administrator associated with the device, the first user to review or modify the particular domain hierarchy automatically selected from the plurality of domain hierarchies,
another domain hierarchy, of the plurality of domain hierarchies, being provided based on the confidence score not satisfying a threshold, and the first user to manually select the particular domain hierarchy; 

generate a set of questions and an answer corresponding to the item of issue resolution information, the generating of the set of questions and the answer being based on user input by a second user that is different from the first user, and the second user being prevented from editing or modifying the assigning of the item of issue resolution information to the particular domain hierarchy or the other domain hierarchy; 
approve the set of questions and the answer corresponding to the item of issue resolution information,
the approving of the set of questions and the answer being associated with a third user that is different from the first user and the second user; 
generate, based on approving the set of questions and the answer, a set of question/answer (QA) pairs for the set of questions and the answer, each QA pair, of the set of QA pairs, being associated with a question, of the set of questions, and the answer; 
create a data corpus including the set of QA pairs; 
provide the data corpus to cause the cognitive model to be trained based on a portion of the data corpus;
determine a performance metric based on an output of the cognitive model; 
determine whether the performance metric satisfies a threshold corresponding to the performance metric; and

cause the cognitive model to be retrained when the performance metric does not satisfy the threshold corresponding to the performance metric. 

Claim 8
A method, comprising:
receiving, by a device, issue resolution information associated with a cognitive model,
the issue resolution information including an item of issue resolution information that describes an issue and a resolution to the issue;
identifying, by the device, a plurality of domain hierarchies associated with one or more domains that may be related to the issue resolution information, wherein the one or more domains include a category or field of knowledge to which the issue corresponds, and wherein the plurality of domain hierarchies are associated with different issue resolution information; 
automatically assigning, by the device and without user intervention, the item of issue resolution information to a particular domain hierarchy of a plurality of domain hierarchies;
determining, by the device, a confidence score indicating a degree of confidence associated with assigning the item of issue resolution information to the particular domain hierarchy;
providing, by the device and to a first user, an interface to review or modify the particular domain hierarchy, the first user being an administrator associated with the device, the first user to manually review or modify the particular domain hierarchy automatically selected from the plurality of domain hierarchies, another domain hierarchy, of the plurality of domain hierarchies, 
a drop down menu, or
a radio button; 
receiving, by the device, user input associated with assigning the item of issue resolution information to the particular domain hierarchy or other domain hierarchy, the user input associated with assigning the item of issue resolution information to the particular domain hierarchy or other domain hierarchy being received from the first user;
determining, by the device, one or more questions corresponding to the item of issue resolution information and an answer associated with the one or more questions, the determining of the one or more questions and the answer being based on user input by a second user that is different from the first user, the second user being prevented from editing or modifying the assigning of the item of issue resolution information to the particular domain hierarchy or other domain hierarchy; 
approving, by the device, the one or more questions and the answer, the approving of the one or more questions and the answer being associated with a third user that is different from the first user and the second user;
generating, by the device and based on approving the one or more questions and the answer, one or more question/answer (QA) pairs, each QA pair, of the one or more QA pairs, being associated with a question, of the one or more questions, and the answer; 
creating, by the device, a data corpus including the one or more QA pairs; 
causing, by the device, the cognitive model to be trained based on a portion of the data corpus;

determining, by the device, whether the performance metric satisfies a threshold corresponding to the performance metric; and
selectively: validating, by the device, the training of the cognitive model when the performance metric satisfies the threshold corresponding to the performance metric, or 
causing, by the device, the cognitive model to be retrained when the performance metric does not satisfy the threshold corresponding to the performance metric. 

Claim 15
A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
receive issue resolution information associated with a cognitive model, the issue resolution information including an item of issue resolution information that describes an issue and a resolution corresponding to the issue;
identify a plurality of domain hierarchies associated with one or more domains that may be related to the issue resolution information, wherein the one or more domains include a category or field of knowledge to which the issue corresponds, and wherein the plurality of domain hierarchies is associated with different issue resolution information; 
automatically assign, without user intervention, the item of issue resolution information to a particular domain hierarchy, of a plurality of domain hierarchies; and
information to the particular domain hierarchy;
provide, to a first user, an interface to review or modify the particular domain hierarchy,
the first user being an administrator associated with the device, the first user to review or modify the particular domain hierarchy automatically selected from the plurality of domain hierarchies, and another domain hierarchy, of the plurality of domain hierarchies, being provided based on the confidence score not satisfying a threshold; 
receive user input associated with assigning the item of issue resolution information to the particular domain hierarchy or the other domain hierarchy, the user input associated with assigning the item of issue resolution information to the particular domain hierarchy or the other domain hierarchy being received from the first user;
generate, based on assigning the item of issue resolution information to the particular domain hierarchy or the other domain hierarchy, a question and an answer corresponding to the item of issue resolution information, the generating of the question and the answer being based on user input by a second user that is different from the first user, and the second user being prevented from editing or modifying the assigning of the item of issue resolution information to the particular domain hierarchy or the other domain hierarchy;
approve, based on generating the question and the answer, the question and the answer corresponding to the item of issue resolution information;
generate, based on approving the question and the answer, a question/answer (QA) pair corresponding to the question and the answer; 
create a data corpus including the QA pair; 

determine a performance metric based on an output of the cognitive model; 
determine whether the performance metric satisfies a threshold corresponding to the performance metric; and
selectively: validate the training of the cognitive model when the performance metric satisfies the threshold corresponding to the performance metric, or 
cause the cognitive model to be retrained when the performance metric does not satisfy the threshold corresponding to the performance metric. 

Claim 17
The non-transitory computer-readable medium of claim 15, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
analyze domain hierarchy information, associated with the plurality of domain hierarchies, and the item of issue resolution information; 
automatically determine, based on analyzing the domain hierarchy information and the item of issue resolution information that the item of issue resolution information is to be assigned to the particular domain hierarchy; and 
where the one or more instructions, that cause the one or more processors to automatically assign the item of issue resolution information to the particular domain hierarchy, cause the one or more processors to:
information to the particular domain hierarchy based on automatically determining that the item of issue resolution information is to be assigned to the particular domain hierarchy. 

Conclusion
Claims 1-5, 7-9, 11-17, 19, and 21-24 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121